*478MEMORANDUM **
Luis Enrique Hernandez-Alvarado, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision, “except to the extent that the IJ’s opinion is expressly adopted.” Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000). We review the factual findings for substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997), and we deny the petition.
Hernandez-Alvarado contends that the evidence compels a finding that he suffered past persecution, and has a well-founded fear of future persecution, on account of political opinion. We disagree. Because the testimonial and documentary evidence presented by Hernandez-Alvarado does not compel a finding of past or future persecution by anti-government guerillas on account of an actual or imputed political opinion, the decision is supported by substantial evidence. See id.; de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997).
In failing to qualify for asylum, Hernandez-Alvarado necessarily failed to satisfy the more stringent standard for withholding of removal. See de Leon-Barrios, 116 F.3d at 394.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.